DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Response and Request for Reconsideration, filed on 04/20/22, has been entered.
According to the Response, claims 1-43 were previously canceled.  Claims 44-60 are pending.


Allowable Subject Matter
Claims 44-60 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 44 is on a product palletizing system and recites, in part, “generate a plurality of product waves, each of said plurality of product waves having a product wave identifier, each product wave in said plurality of product waves including a plurality of products lists associated with a corresponding plurality of customer identifiers; and associate a product identifier with each product within said plurality of product lists within said plurality of product waves.”
US Pub. No. 2015/0307278 to Wickham et al., the closest prior art, discloses an order fulfillment system configured to aggregate and consolidate the picking of products in a wave picking process followed by a consolidated sortation system.  However, Wickham et al. does not teach generating product waves wherein each product wave comprises a plurality of product lists corresponding to a plurality of customer identifiers.  Therefore, claim 44 is allowable as well as claims 45-60 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655